UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4896



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KEVIN STATTS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-05-24)


Submitted:   May 22, 2006                  Decided:   July 12, 2006


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian A. Glasser, Deirdre H. Purdy, BAILEY & GLASSER,     L.L.P.,
Charleston, West Virginia, for Appellant.     Charles T. Miller,
Acting United States Attorney, W. Chad Noel, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pursuant to a plea agreement, Kevin Statts pled guilty to

attempting to manufacture methamphetamine under 21 U.S.C. § 846 and

possessing a firearm in furtherance of a drug trafficking crime

under 21 U.S.C. § 924(c)(1)(A). The Presentence Report recommended

a guidelines range of 84 to 105 months for the § 846 violation and

a consecutive mandatory minimum of 60 months for the § 924(c)(1)(A)

violation. The district court sentenced Statts to an 84-month term

of imprisonment for the § 846 violation and a consecutive 60-month

term for the § 924(c)(1)(A) violation.

     On appeal, Statts primarily argues that he is entitled to

resentencing because the district court improperly admitted the

grand   jury   testimony   of   an   unavailable   witness   during   his

sentencing. Relying on Crawford v. Washington, 541 U.S. 36 (2004),

Statts contends that the Confrontation Clause should apply to the

district court’s consideration of this evidence.       In Crawford, the

Supreme Court held that the Confrontation Clause prohibits the

admission at trial of testimonial statements that are not subject

to cross-examination. Id. at 50-51.         We conclude that Statts’

position is without merit.      See United States v. Chau, 426 F.3d

1318, 1323 (11th Cir. 2005) (holding that Crawford did not make the

Confrontation Clause applicable at sentencing); United States v.

Roche, 415 F.3d 614, 618 (7th Cir. 2005) (same); United States v.




                                     2
Luciano, 414 F.3d 174, 179 (1st Cir. 2005) (same); United States v.

Martinez, 413 F.3d 239, 243-44 (2d Cir. 2005) (same).

     Additionally,      Statts   argues         that    he      is   entitled    to

resentencing because the district court considered this grand jury

testimony in determining the relevant drug quantity under the

guidelines without inquiring whether it bore sufficient “indicia of

reliability.”    United States v. Uwaeme, 975 F.2d 1016, 1021 (4th

Cir. 1992).    Contrary to Statts’ position, it is apparent from the

record that the district court, in fact, discounted the estimation

of drug quantity from the grand jury testimony by noting that it

was “out of bounds.”        J.A. 136.        Also, Statts stipulated to the

relevant drug quantity in his plea agreement and confirmed this

stipulation during his plea hearing.            Moreover, the district court

heard ample evidence from other live witnesses to support its

factual findings on the relevant drug quantity.                 Given Statts’ own

stipulation     and   the     additional        evidence        supporting      this

stipulation, we conclude that the district court did not err in

determining the relevant drug quantity.

     Finally, Statts claims that he is entitled to resentencing

because his sentence is unreasonable under United States v. Booker,

543 U.S. 220 (2005).        We have held that “a sentence within the

properly   calculated    Guidelines         range   .   .   .   is   presumptively

reasonable.”    United States v. Green, 436 F.3d 449, 457 (4th Cir.

2006) (internal quotation marks omitted).                    The district court


                                        3
appropriately   treated   the   guidelines   as   advisory,   properly

calculated and considered the guideline range, and weighed the

relevant § 3553(a) factors.       Statts has failed to rebut the

presumption that the sentence was reasonable.

     Accordingly, we affirm the district court’s judgment.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                              AFFIRMED




                                  4